Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

NOTE: NEW EXAMINER

Claim Status
Applicant’s election without traverse of Group I, is acknowledged in the reply filed on 8 August 2019 is acknowledged. Applicants further election by telephone by Joseph H. Herron of the species of Synthesis Example 1, BHPT on 28 August 19 having the following structure:

    PNG
    media_image1.png
    170
    508
    media_image1.png
    Greyscale
,
claims 2-7, 13, 14, 15, 16 and 28-29 readable thereon. Claims 10, 15, 16, 21 and 25 are held withdrawn from consideration in view of the fact that they have a divalent tellurium atom or are a resin. Claims 10, 15, 16, 21, 25, 33-35 and 40-48 are held withdrawn from consideration as being drawn to a non-elected invention.

	The status of claims 27-29 were discussed in the Examiner’s Interview mailed 11/02/2020. With regards to the cancellation of claims 27-29 (see interview summary), claims 28-29 were never cancelled. The reason being, the claim amendments filed 
	Accordingly, claims 2-7, 13, 14, 15, 16 and 28-29 are being examined. 

Withdrawn rejections
Applicant's amendments and arguments filed 11/05/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the Specification and/or Abstract, in the non-final mailed 09/12/2019 is/are withdrawn. The amendments to the Specification and/or Abstract have overcome the objections.
The 112(b) rejection of claims 1-7, 13, 14 and 27-29, pertaining to the phrase “material for lithography”, in the non-final mailed 04/28/2020 is withdrawn. This phrase has since been deleted from the claims.
The 112(b) rejection of claims 1-7, 13, 14 and 27-29, pertaining to the phrase “represented by”, in the non-final mailed 04/28/2020 is withdrawn. Applicant’s arguments filed 11/05/2020, specifically page 32 of 35, are persuasive and have overcome the rejection of record.
The 112(b) rejection of claim 13, pertaining to the phrase “one acid dissociation reactive group”, in the non-final mailed 04/28/2020 is withdrawn. Applicant’s arguments filed 11/05/2020, specifically page 32 of 35, are persuasive and have overcome the rejection of record.


The following newly applied 112(a), 112(b) and the modified 102(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The rejections were necessitated by amendment.

	
Newly Applied Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 13, 14, 15, 16 and 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is directed to a composition for forming a film for lithography comprising: a compound for lithography comprising a tellurium-containing compound……. an aryl structure a solvent and an acid generating agent”. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 13, 14, 15, 16 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

This immediately above composition has two compounds and an aryl group.

The instant specification does not have written description for any and all compounds encompassed by claim 28. Additionally, the instant specification does not have written description for determining which of these compounds can be utilized in lithography. The specification does have written description for the composition for lithography, per the specification paragraph 1. The specification does have written description for the compounds of formula (A-1) and the compounds found on pages 98 to 107.   
However, the specification does not have written description for the countless amounts of compounds encompassed by claim 28 nor written description for determining which of the countless compounds are useful for forming the instant film for lithography. 
A search of the state of the art did yield a four coordinate tellurium compound with a specific structure (see below 102(a) rejections). However, the art did not yield untold amounts of compounds can be used for lithography. 
Due to the instant specification lacking a structural definition of the “compound” (with and/or without tellurium) and the state of the art lacking guidance on the structural characteristics of the countless compounds being claimed, one of ordinary skill would 
“It is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”. Amgen, Inc. v. Chugai Pharm.Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).

Modified Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa et al (JP 52-019516  02-1977). 
Note: For the purposes of this rejection the phrase “for forming a film for lithography” is considered to be a statement of intended use which is not afforded patentable weight.
Arakawa discloses (Abstract) a composition formed from (p-MeOC6H5)2TeCl2 in the solvent DMF (Clm. 1, 27). The compound (p-MeOC6H5)2TeCl2 corresponds to a compound as instantly claimed in which each Rx is a monovalent oxygen-containing x =1, px =0, where x varies according to claim (Clm. 1-7, 13, 27). The compound (p-MeOC6H5)2TeCl2 acts an acid generator when it reacts with an amine group to give HCl and a cross linker when it reacts with two different amine groups (Claim 28, 29). Arakawa et al therefore anticipates claims 2-7, 13 and 28-29.

Claims 2-7, 13, 14 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serguievski et al (Organometallics, Electronic Substituent Effects in Quenching of 1O2 by Diaryl Tellurides ,1997, 16, 4386-4391). 
Note: For the purposes of this rejection the phrase “for forming a film for lithography” is considered to be a statement of intended use which is not afforded patentable weight.
Serguievski discloses (Pg. 4387, col. 1:9-14 the following compounds:

    PNG
    media_image2.png
    266
    465
    media_image2.png
    Greyscale

of which the compound 3 corresponds to a compound as instantly claimed in which each Rx is a monovalent oxygen-containing group, Z is non-crosslinking, mx =1, px =0, where x varies according to claim (Clm. 1-7, 13, 27).  Both of the Groups X are phenolic hydroxyl groups which are considered to be organic acids (Clm. 14). Both hydroxyl .
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
Applicant argues:
Arakawa simple fails to disclose or suggest such features. The features being the tellurium-containing compound, an aryl structure or the acid dissociation reactive group. 
Examiner’s response:
The compound disclosed by Arakawa reads on the limitations expressly recited by the applicant, The disclosed compound is an aryl substituted tellurium compound and the crosslinking reactive groups were argued in the above rejection.
Applicant argues:
Serguievski fails to disclose or suggest the features found in claim 28. 
Examiner’s response:
The compound disclosed by Serguievski reads on the limitations as stated in the above rejection. Concerning the utility disclosed by Serguievski, the intended use is not afforded patentable weight.
Because both Arakawa and Serguievski disclose the limitations of the claims, the rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-7 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 15, 16, and 29-31 of copending Application No. 16/096,645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application describe the same compositions for different intended uses.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-7, 13, 14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 12-18 and 29-31 of copending Application No. 16/096,674 (reference application). 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 2-7, 10, 13-16, 21, 25, 28-29, 33-35 and 40-48 are pending. Claims 2-7, 13, 14 and 28-29 are rejected. Claims 10, 15, 16, 21, 25, 33-35 and 40-48 are held withdrawn from consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YEVGENY VALENROD/Primary Examiner, Art Unit 1628